 



EXHIBIT 10.1

April 11, 2005 Amendment to the Comprehensive Equity
Compensation Plan for Directors and Employees (the “Plan”)

     1. Section 6(d) of the Plan is hereby amended to remove the last sentence
of such section. Accordingly, after this amendment, Section 6(d) of the Plan
shall read as follows:

“(d) The Committee shall determine the time or times at which an Option may be
exercised in whole or in part, and the method or methods by which, and the form
or forms, including, without limitation, cash, Shares, other Awards, or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which payment of the exercise
price with respect thereto may be made or deemed to have been made.”

     2. Other than the above amendment, the Plan remains in full force and
effect unamended hereby.

            LSB BANCSHARES, INC.
                     

 